Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 05/02/22 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 25-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai et al. (US 2005/0019303) in view of Mugabe et al. (Paclitaxel incorporated in hydrophobically derivatized hyperbranched polyglycerols for intravesical bladder cancer therapy, BJUI International, 2008, vol. 103, pp. 978-986), Nag et al. (Pharmaceutics, 2013, 5, 542-569) and Solaro et al. (Targeted Delivery of Protein Drug by Nanocarriers, Materials, 2010, vol. 3, pp. 1928-1980) and further in view of Zale et al. (USP 8,206,747).
Tsai is directed to biodegradable copolymers and polymeric micelle composition comprising the same wherein the micelle possess a hydrophobic core suitable for carrying and delivering hydrophobic drugs (such as paclitaxel - see Example 7) and an outer hydrophilic shell that enables good drug delivery and suitability for use in pharmaceutical applications (see [0015], [0016] and [0039]). Methods of administering the particles are envisaged (see [0049]). The structure of the polymer to formulate the core-shell micelle is a copolymer having the generic formula CSn wherein C is the core block comprising a bioresorbable hydrophobic polyester segment and S is a shell block comprising a hydrophilic polyethylene glycol (PEG) segment covalently linked to the core segment (see claim 1). The hydrophobic polyester segment includes polymers and copolymers synthesized from monomers selected from of lactic and glycolic acid (see claim 8). The hydrophilic PEG segment is to have a molecular weight ranging from 200-10000 g/mol (see claim 6).
Tsai fails to teach the hyperbranched polyglycerol shell.
Mugabe et al. teaches mucoadhesive nanoparticle formulations of paclitaxel comprising unimolecular micelles of 7.2 nm based on hydrophobically derivatized hyperbranched polyglycerols (i.e. PEI-C18-HPG, Fig. 1B) that are dendritic molecules with a hydrophobic core (i.e. hydrophobically modified polyethyleneimine) and hydrophilic shell (i.e. hyperbranched polyglycerol) connected by covalent bonds; wherein the PEI-C18-HPG unimolecular micelles encapsulates the hydrophobic drug molecules inside the core, while the hydrophilic shell keeps the system soluble in water; wherein the surface of PEI-C18-HPG system contains numerous hydroxyl groups (reads on functional groups) that are mucoadhesive in addition to the alkyl chains that can interact with mucin through hydrophobic interactions (Abstract, p. 979, left col., 2nd para., central col., 1st para.; right col., 2nd para.; p. 981, right col., 1st para.; p. 984, central col.;  Fig. 1B; Table 1). Mugabe et al. further teaches that polyglycerols are structurally similar to polyethylene glycol (PEG) and polysaccharides and have been shown to be highly biocompatible (p. 979, central col., 1st para.). Mugabe et al. teaches that the outer surface functional groups of the polymers can be easily derivatized with suitable moieties for multivalent interactions to achieve targeted drug delivery (p. 979, left col., 2nd para.). Fig. 1B of Mugabe et al. With regard to the limitation of carrier’, Mugabe et al. teaches 10 mM phosphate buffer (pH = 7.4) as carrier for forming pharmaceutical formulation of paclitaxel loaded PEI-C18-HPG nanoparticles at about 2 wt. % (p. 980, left col., 2nd para.; right col., 1st para.) and the aqueous PBS formulations are suitable for intravesical administration (a type of parenteral administration). Water carrier as taught by Mugabe et al. is a conventional pharmaceutically acceptable carrier for pharmaceutical formulations and aqueous formulation is suitable for topical, topical and parenteral administration. 
In further support that hyperbranched polyglycerols are obvious over PEG, Nag is relied upon. Nag is directed to surface engineering of liposomes for achieving stealth behavior. It’s taught that that polyethylene glycol (PEG) is widely used as a coating material for delaying the elimination process by the body by endowing them with a stealth functionality but that hyperbrancehed polyglycerol offers several advantages over PEG such as that they are thermally and oxidatively more stables while maintain the same level of resistance against protein absorption (see page 549).
Solaro et al. teaches that until now, polyethylene glycol (PEG) is still the most widely used coating material for achieving prolonged circulation in the blood stream, however, successful alternative to PEG for achieving prolonged blood stream circulation has been found and it include polyglycerol (p. 1932, 4th para.).
Thus, taking Mugabe and Nag together, it would have been an obvious modification to the core-shell particle of Tsai to use a hyperbranched polyglycerol as a shell layer, taught by both Mugabe and Nag, in place of PEG with a reasonable expectation for success in rendering the resulting particle with a stealth functionality thereby providing a prolonged circulations in blood. See MPEP 2143(I)(B).
The references also do not teach use of tumor targeting agents.      
Zale et al. teaches nanoparticle carriers modified with targeting ligand GL2 on the surface as tumor targeted drug delivery carrier, PLA-PEG-GL2 via an amide linker to the PEG chain (claims 9 and 10, Example 24). Zale et al. further teaches that the targeting ligand and nanoparticle conjugate may be prepared using amine modified heterobifunctional polyethylene glycol (NH2-PEG-COOH) (col. 20, line 42-53). The amine modified heterobifunctional polyethylene glycol (NH2-PEG-COOH) taught by Zale et al. reads on alternative species of surface reactive functional group amine recited in the Markush group disclosed in claim 37. With regard to claim 31, Zale et al. teaches that an increased ligand density may increase target binding (cell binding/target uptake), making the nanoparticle “target specific” (col. 5, line 55-60). Zale et al. further teaches that the surface density of the targeting moiety can be controlled by the ratio of the two or more polymers, i.e. nanoparticle have a density of GL2 targeting moiety at about  219 GL2 per particle (col. 23, line 15-20, 48-56; p. 27, line 13-45; Example 23). 
Therefore based on the guidance provided by Zale et al., it would have been obvious to one of ordinary skill in the art to have utilized a targeting ligand into the hyperbranched polyglycerol of Mugabe et al. for tumor targeted delivery of the drug motivated by the teachings of Zale et al. It would have been further obvious to one of ordinary skill to have controlled the density of the surface targeting functional groups in order to making the nanoparticle tumor targeting specific by following the guidance on controlling ligand density taught by Zale et al.
The references discussed above do not expressly teach that the hydrophobic core is polylactic acid as claimed in claims 33-34 and the surface reactive functional groups as required by claims 36-37.
Zale et al. teaches nanoparticles of about 60 nm to about 120 nm comprising polylactic acid/polyethylene glycol block copolymer (PLA-PEG) or polylactic acid-g-polyglycolic acid copolymer/polyethylene glycol block copolymer (PLGA-PEG) as carrier for therapeutic agents (e.g. docetaxel) (col. 2, line 1-67; col. 3, line 32-67; col. 5, line 46-67; col. 9, line 1-38; col. 23, line 48-56; Figs. 1-2, 16, 17; Example 6; Table 1). In light of Zale et al., PLGA is an functional equivalent to PLA as nanoparticle carrier for delivery of hydrophobic cancer drug docetaxel as both are biocompatible and biodegradable polyester polymer (Zale et al., col. 8, line 17-67; Examples 18 and 19). Zale et al. further teaches that the addition of PLA in addition to the PLGA-PEG copolymer was found to significantly increase drug load (col. 47, line 10-19).
It would have had been obvious to one of ordinary skill in the art before the effective filing date of the instant application to replace the PLGA hydrophobic core of Mugabe et al. and Solaro et al. with the PLA biodegradable and biocompatible hydrophobic nanoparticle material as taught by Zale et al. because the PLA taught by Zale et al. is a functional equivalent to PLGA as nanoparticle carrier polymer for hydrophobic anti-cancer drug docetaxel with predictable results to produce PLA-PHG encapsulated DTX that are known to be capable of releasing the drug at the desired location to impart anti-cancer effects and are known to show increased drug loading capacity with the addition of PLA polymer (Zale et al., col. 47, line 10-19; Examples 18-19). All the references discussed above teach use of chemotherapeutic agents, such as paclitaxel and docetaxel for targeted site-specific delivery.
Applicant’s arguments are moot in view of new rejections made above.

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,660,828 in view of Zale et al. (USP 8,206,747).
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite particles comprising a core comprising a hydrophobic polymer covalently bound to hyperbranched polyglycerol forming a shell, wherein the particles comprise: one or more chemotherapeutic agents, and one or more tumor targeting agents, wherein at least one of the one or more chemotherapeutic agents is encapsulated within the particles, associated with the surface of the particles, or a combination thereof. The patented claims recite particles comprising (a) a core comprising one or more hydrophobic polymers; and (b) a shell comprising hyperbranched polyglycerol comprising a plurality of surface hydroxyl groups, wherein the hyperbranched polyglycerol is covalently bound to the hydrophobic polymers of the core, wherein a plurality of the surface hydroxyl groups are functionalized with one or more surface reactive functional groups selected from the group consisting of aldehydes, amines, O-substituted oximes, and combinations thereof; and/or targeting moieties are bound to the surface reactive functional groups, wherein the surface reactive functional groups and the targeting moieties render the shell of the particles bioadhesive, and one or more agents selected from the group consisting of therapeutic agents, diagnostic agents, prophylactic agents, nutraceutical agents, and combinations thereof are encapsulated within the particle, associated with the surface of the particle, or a combination thereof. 
The patented claims do not recite use of tumor targeting agents.      
Zale et al. teaches nanoparticle carriers modified with targeting ligand GL2 on the surface as tumor targeted drug delivery carrier, PLA-PEG-GL2 via an amide linker to the PEG chain (claims 9 and 10, Example 24). Zale et al. further teaches that the targeting ligand and nanoparticle conjugate may be prepared using amine modified heterobifunctional polyethylene glycol (NH2-PEG-COOH) (col. 20, line 42-53). Zale et al. teaches that an increased ligand density may increase target binding (cell binding/target uptake), making the nanoparticle “target specific” (col. 5, line 55-60). Zale et al. further teaches that the surface density of the targeting moiety can be controlled by the ratio of the two or more polymers, i.e. nanoparticle have a density of GL2 targeting moiety at about  219 GL2 per particle (col. 23, line 15-20, 48-56; p. 27, line 13-45; Example 23). 
Therefore based on the guidance provided by Zale et al., it would have been obvious to one of ordinary skill in the art to have utilized a targeting ligand into the hyperbranched polyglycerol of instant claims for tumor targeted delivery of the drug motivated by the teachings of Zale et al. It would have been further obvious to one of ordinary skill to have controlled the density of the surface targeting functional groups in order to making the nanoparticle tumor targeting specific by following the guidance on controlling ligand density taught by Zale et al.

Claims 25-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-26 of U.S. Patent No. 10,272,019 in view of 
Zale et al. (USP 8,206,747).
 Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite particles comprising a core comprising a hydrophobic polymer covalently bound to hyperbranched polyglycerol forming a shell, wherein the particles comprise: one or more chemotherapeutic agents, and one or more tumor targeting agents, wherein at least one of the one or more chemotherapeutic agents is encapsulated within the particles, associated with the surface of the particles, or a combination thereof. The patented claims recite particles comprising a hydrophobic polymer core and a shell comprising hyperbranched polyglycerol covalently bound to the hydrophobic polymer; wherein the hyperbranched polyglycerol is functionalized with one or more reactive functional groups or functional groups having tissue targeting moieties bound thereto, wherein the reactive functional groups and the tissue targeting moieties adhere to tissue, cells, or proteins, and one or more agents protecting the skin from ultraviolet light, therapeutic agents, diagnostic agents, prophylactic agents, and combinations thereof encapsulated within the particles, associated with the surface of the particles, or combinations thereof.
 The patented claims do not recite use of tumor targeting agents.      
Zale et al. teaches nanoparticle carriers modified with targeting ligand GL2 on the surface as tumor targeted drug delivery carrier, PLA-PEG-GL2 via an amide linker to the PEG chain (claims 9 and 10, Example 24). Zale et al. further teaches that the targeting ligand and nanoparticle conjugate may be prepared using amine modified heterobifunctional polyethylene glycol (NH2-PEG-COOH) (col. 20, line 42-53). Zale et al. teaches that an increased ligand density may increase target binding (cell binding/target uptake), making the nanoparticle “target specific” (col. 5, line 55-60). Zale et al. further teaches that the surface density of the targeting moiety can be controlled by the ratio of the two or more polymers, i.e. nanoparticle have a density of GL2 targeting moiety at about  219 GL2 per particle (col. 23, line 15-20, 48-56; p. 27, line 13-45; Example 23). 
Therefore based on the guidance provided by Zale et al., it would have been obvious to one of ordinary skill in the art to have utilized a targeting ligand into the hyperbranched polyglycerol of instant claims for tumor targeted delivery of the drug motivated by the teachings of Zale et al. It would have been further obvious to one of ordinary skill to have controlled the density of the surface targeting functional groups in order to making the nanoparticle tumor targeting specific by following the guidance on controlling ligand density taught by Zale et al.

Claims 25-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,238,581 in view of Zale et al. (USP 8,206,747).
 Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite particles comprising a core comprising a hydrophobic polymer covalently bound to hyperbranched polyglycerol forming a shell, wherein the particles comprise: one or more chemotherapeutic agents, and one or more tumor targeting agents, wherein at least one of the one or more chemotherapeutic agents is encapsulated within the particles, associated with the surface of the particles, or a combination thereof.  The patented claims recite particles having a diameter between about 25 nm and about 250 nm comprising (a) a core comprising one or more hydrophobic biodegradable polymers; and (b) a shell comprising hyperbranched polyglycerol, wherein the hyperbranched polyglycerol is covalently bound to the hydrophobic biodegradable polymer, and wherein the hyperbranched polyglycerol comprises a plurality of surface hydroxyl groups and vicinal diol groups which decrease uptake of the particles by phagocytic cells following administration to an individual. Dependent claims recite further comprising therapeutic agents or prophylactic agents. 
The patented claims do not recite use of tumor targeting agents.      
Zale et al. teaches nanoparticle carriers modified with targeting ligand GL2 on the surface as tumor targeted drug delivery carrier, PLA-PEG-GL2 via an amide linker to the PEG chain (claims 9 and 10, Example 24). Zale et al. further teaches that the targeting ligand and nanoparticle conjugate may be prepared using amine modified heterobifunctional polyethylene glycol (NH2-PEG-COOH) (col. 20, line 42-53). Zale et al. teaches that an increased ligand density may increase target binding (cell binding/target uptake), making the nanoparticle “target specific” (col. 5, line 55-60). Zale et al. further teaches that the surface density of the targeting moiety can be controlled by the ratio of the two or more polymers, i.e. nanoparticle have a density of GL2 targeting moiety at about  219 GL2 per particle (col. 23, line 15-20, 48-56; p. 27, line 13-45; Example 23). 
Therefore based on the guidance provided by Zale et al., it would have been obvious to one of ordinary skill in the art to have utilized a targeting ligand into the hyperbranched polyglycerol of instant claims for tumor targeted delivery of the drug motivated by the teachings of Zale et al. It would have been further obvious to one of ordinary skill to have controlled the density of the surface targeting functional groups in order to making the nanoparticle tumor targeting specific by following the guidance on controlling ligand density taught by Zale et al.

Claims 25-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-22 of U.S. Patent No. 10,758,459 in view of Zale et al. (USP 8,206,747).
 Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite particles comprising a core comprising a hydrophobic polymer covalently bound to hyperbranched polyglycerol forming a shell, wherein the particles comprise: one or more chemotherapeutic agents, and one or more tumor targeting agents, wherein at least one of the one or more chemotherapeutic agents is encapsulated within the particles, associated with the surface of the particles, or a combination thereof. 
The patented claims recite a method of adhering particles to a tissue, the method comprising administering particles comprising: a hydrophobic polymer core and a shell comprising hyperbranched polyglycerol covalently bound to the hydrophobic polymer of the hydrophobic polymer core; wherein the hyperbranched polyglycerol is functionalized with one or more reactive functional groups, or functional groups having tissue targeting moieties bound thereto, or a combination thereof, wherein the one or more reactive functional groups are bound to the hyperbranched polyglycerol through its vicinal hydroxyl moieties or through a chemical transformation of its vicinal hydroxyl moieties; wherein the one or more reactive functional groups and the functional groups having tissue targeting moieties bound thereto adhere to tissue, cells, or proteins; and one or more agents selected from agents protecting the skin from ultraviolet light, therapeutic agents, diagnostic agents, prophylactic agents, and combinations thereof; wherein the one or more agents are encapsulated within the particles, associated with the surface of the particles, or a combination thereof. 
The patented claims do not recite use of tumor targeting agents.      
Zale et al. teaches nanoparticle carriers modified with targeting ligand GL2 on the surface as tumor targeted drug delivery carrier, PLA-PEG-GL2 via an amide linker to the PEG chain (claims 9 and 10, Example 24). Zale et al. further teaches that the targeting ligand and nanoparticle conjugate may be prepared using amine modified heterobifunctional polyethylene glycol (NH2-PEG-COOH) (col. 20, line 42-53). Zale et al. teaches that an increased ligand density may increase target binding (cell binding/target uptake), making the nanoparticle “target specific” (col. 5, line 55-60). Zale et al. further teaches that the surface density of the targeting moiety can be controlled by the ratio of the two or more polymers, i.e. nanoparticle have a density of GL2 targeting moiety at about  219 GL2 per particle (col. 23, line 15-20, 48-56; p. 27, line 13-45; Example 23). 
Therefore based on the guidance provided by Zale et al., it would have been obvious to one of ordinary skill in the art to have utilized a targeting ligand into the hyperbranched polyglycerol of instant claims for tumor targeted delivery of the drug motivated by the teachings of Zale et al. It would have been further obvious to one of ordinary skill to have controlled the density of the surface targeting functional groups in order to making the nanoparticle tumor targeting specific by following the guidance on controlling ligand density taught by Zale et al.

Claims 25-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-30 and 34-37 of copending Application No. 16/363823 (reference application) in view of Zale et al. (USP 8,206,747).
 Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite particles comprising a core comprising a hydrophobic polymer covalently bound to hyperbranched polyglycerol forming a shell, wherein the particles comprise: one or more chemotherapeutic agents, and one or more tumor targeting agents, wherein at least one of the one or more chemotherapeutic agents is encapsulated within the particles, associated with the surface of the particles, or a combination thereof. The copending claims recite particles comprising (a) a core comprising one or more hydrophobic polymers, and (b) a shell comprising hyperbranched polyglycerol having surface exposed functional reactive groups selected
from the group consisting of aldehydes, amines, oximes, O-substituted oximes,
isocyanates, isothiocyanates, acyl azides, NHS esters, sulfonyl chlorides, glyoxals, epoxides, oxiranes, carbonates, aryl halides, imidoesters, carbodiimides, anhydrides, fluoropheny] esters, and combinations thereof in an effective amount on the surface of the particles to adhere the particles to tissue. Dependent claims recite use of chemotherapeutic agents.
The copending claims do not recite use of tumor targeting agents.      
Zale et al. teaches nanoparticle carriers modified with targeting ligand GL2 on the surface as tumor targeted drug delivery carrier, PLA-PEG-GL2 via an amide linker to the PEG chain (claims 9 and 10, Example 24). Zale et al. further teaches that the targeting ligand and nanoparticle conjugate may be prepared using amine modified heterobifunctional polyethylene glycol (NH2-PEG-COOH) (col. 20, line 42-53). Zale et al. teaches that an increased ligand density may increase target binding (cell binding/target uptake), making the nanoparticle “target specific” (col. 5, line 55-60). Zale et al. further teaches that the surface density of the targeting moiety can be controlled by the ratio of the two or more polymers, i.e. nanoparticle have a density of GL2 targeting moiety at about  219 GL2 per particle (col. 23, line 15-20, 48-56; p. 27, line 13-45; Example 23). 
Therefore based on the guidance provided by Zale et al., it would have been obvious to one of ordinary skill in the art to have utilized a targeting ligand into the hyperbranched polyglycerol of instant claims for tumor targeted delivery of the drug motivated by the teachings of Zale et al. It would have been further obvious to one of ordinary skill to have controlled the density of the surface targeting functional groups in order to making the nanoparticle tumor targeting specific by following the guidance on controlling ligand density taught by Zale et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 25-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8-9, 15, 21, 23 and 25-26 of copending Application No. 15/573807 (reference application) in view of in view of Zale et al. (USP 8,206,747).
 Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite particles comprising a core comprising a hydrophobic polymer covalently bound to hyperbranched polyglycerol forming a shell, wherein the particles comprise: one or more chemotherapeutic agents, and one or more tumor targeting agents, wherein at least one of the one or more chemotherapeutic agents is encapsulated within the particles, associated with the surface of the particles, or a combination thereof. The copending claims recite a formulation for application to the skin, comprising particles comprising (i) a hydrophobic core, (ii) a shell, coating or corona comprising a hyperbranched non-crosslinked polymer functionalized with an effective amount of one or more reactive functional groups to adhere the particles to the skin, wherein the hyperbranched non-crosslinked polymer is covalently bound to the hydrophobic core or polymers forming the core, wherein the one or more reactive functional groups are selected from the group consisting of aldehydes, amines, and O-substituted oximes, and (iii) one or more agents for application to the skin, wherein the one or more agents are selected from the group consisting of therapeutic agents, prophylactic agents, and combinations thereof, wherein the particles adhere to the skin tissue and/or release an effective amount of the one or more agents into the skin tissue for at least one day. 
The copending claims do not recite use of tumor targeting agents.      
Zale et al. teaches nanoparticle carriers modified with targeting ligand GL2 on the surface as tumor targeted drug delivery carrier, PLA-PEG-GL2 via an amide linker to the PEG chain (claims 9 and 10, Example 24). Zale et al. further teaches that the targeting ligand and nanoparticle conjugate may be prepared using amine modified heterobifunctional polyethylene glycol (NH2-PEG-COOH) (col. 20, line 42-53). Zale et al. teaches that an increased ligand density may increase target binding (cell binding/target uptake), making the nanoparticle “target specific” (col. 5, line 55-60). Zale et al. further teaches that the surface density of the targeting moiety can be controlled by the ratio of the two or more polymers, i.e. nanoparticle have a density of GL2 targeting moiety at about  219 GL2 per particle (col. 23, line 15-20, 48-56; p. 27, line 13-45; Example 23). 
Therefore based on the guidance provided by Zale et al., it would have been obvious to one of ordinary skill in the art to have utilized a targeting ligand into the hyperbranched polyglycerol of instant claims for tumor targeted delivery of the drug motivated by the teachings of Zale et al. It would have been further obvious to one of ordinary skill to have controlled the density of the surface targeting functional groups in order to making the nanoparticle tumor targeting specific by following the guidance on controlling ligand density taught by Zale et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 25-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5,  11, 13, 15 and 17 of copending Application No. 15/573809 (reference application) in view of in view of Zale et al. (USP 8,206,747).
 Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite particles comprising a core comprising a hydrophobic polymer covalently bound to hyperbranched polyglycerol forming a shell, wherein the particles comprise: one or more chemotherapeutic agents, and one or more tumor targeting agents, wherein at least one of the one or more chemotherapeutic agents is encapsulated within the particles, associated with the surface of the particles, or a combination thereof. The copending claims recite a method for delivering a therapeutic, prophylactic or diagnostic agent to a tissue of a subject in need thereof, the method comprising administering into the blood stream or tissue adjacent to a tissue to be treated a formulation comprising nanoparticles loaded with a therapeutic, prophylactic or diagnostic agent wherein the nanoparticles comprise a hydrophobic core comprising hydrophobic polymer covalently bound to a hyperbranched polyglycerol polymeric outer shell, wherein surface hydroxyl groups of the hyperbranched polymeric shell have been converted to adhesive groups selected from the group consisting of aldehydes, amines, oximes, and o-substituted oximes, in an amount effective to retain the nanoparticles within the region of tissue to be treated,….up to 24 hours. 
The copending claims do not recite use of tumor targeting agents.      
Zale et al. teaches nanoparticle carriers modified with targeting ligand GL2 on the surface as tumor targeted drug delivery carrier, PLA-PEG-GL2 via an amide linker to the PEG chain (claims 9 and 10, Example 24). Zale et al. further teaches that the targeting ligand and nanoparticle conjugate may be prepared using amine modified heterobifunctional polyethylene glycol (NH2-PEG-COOH) (col. 20, line 42-53). Zale et al. teaches that an increased ligand density may increase target binding (cell binding/target uptake), making the nanoparticle “target specific” (col. 5, line 55-60). Zale et al. further teaches that the surface density of the targeting moiety can be controlled by the ratio of the two or more polymers, i.e. nanoparticle have a density of GL2 targeting moiety at about  219 GL2 per particle (col. 23, line 15-20, 48-56; p. 27, line 13-45; Example 23). 
Therefore based on the guidance provided by Zale et al., it would have been obvious to one of ordinary skill in the art to have utilized a targeting ligand into the hyperbranched polyglycerol of instant claims for tumor targeted delivery of the drug motivated by the teachings of Zale et al. It would have been further obvious to one of ordinary skill to have controlled the density of the surface targeting functional groups in order to making the nanoparticle tumor targeting specific by following the guidance on controlling ligand density taught by Zale et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The rejections are maintained pending submission of terminal disclaimer.
Action is final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SNIGDHA MAEWALL/           Primary Examiner, Art Unit 1612